Judgment unanimously modified in accordance with memorandum and as modified affirmed, without costs. Memorandum: A consideration of appellant’s needs for her support, in light of her present plight as a quadriplegic and respondents income, resources and obligations leads us to find that the award to the appellant should be increased from $500 to $600 per month, the same to be made retroactive to the date support payments were provided to begin in the judgment from which appellant appeals (Bottner v. Bottner, 39 A D 2d 680). Upon the trial the parties and court assumed that the medical insurance which respondent maintains for appellant and the children will be sufficient to cover appellant’s medical care requirements. For this reason, we do not now consider appellant’s request that we require respondent to pay up to $200 per month additional, upon presentation of bills, for her medical care not covered by the insurance policy. If the insurance coverage proves to be insufficient for appellant’s needs, she may reapply to Supreme Court for an additional award for her medical care requirements not covered and which the court may find are within respondent’s ability to pay. (Appeal from part of judgment of Onondaga Trial Term in divorce action.) Present — Del Vecchio, J. P., Marsh, Witmer, Moule and Simons, JJ.